Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Henry Lewis Astrop seeks to appeal the district court’s order dismissing his civil complaint without prejudice for lack of subject matter jurisdiction. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Astrop seeks to appeal is neither a final order nor an appealable interlocutory or collateral order. See *833Goode v. Central Va. Legal Aid, 807 F.3d 619 (4th Cir. 2015). Accordingly, we dismiss the appeal for lack of jurisdiction, and remand the case to the district court with instructions to allow Astrop to file an amended complaint. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
DISMISSED AND REMANDED